Exhibit BEFORE THE STATE CORPORATION COMMISSION OF THE STATE OF KANSAS In the Matter of the Joint Application of Great Plains Energy Incorporated, Kansas City Power & Light Company and Aquila, Inc. for approval of the Acquisition of Aquila, Inc. by Great Plains Energy Incorporated ) Docket No. 07-KCPE-1064-ACQ Joint Motion and Settlement Agreement On February 26, 2008, Great Plains Energy Incorporated ("GPE"), Kansas City Power & Light Company (“KCPL”), the Kansas Corporation Commission Staff (“Staff”), the Citizens’ Utility Ratepayers Board (“CURB”), Aquila, Inc. d/b/a Aquila Networks ("Aquila"), Black Hills Corporation ("BHC"), and Black Hills/Kansas Gas Utility Company, LLC ("BH Kansas Gas"), (individually "Party," or collectively, the "Parties") hereby agree to the following terms and conditions of this Settlement Agreement ("Agreement"). Article I Introduction On April 4, 2007, GPE, KCPL and Aquila filed with the Kansas Corporation Commission ("Commission") a Joint Application for an Order approving the acquisition of Aquila by GPE.The Joint Application was made pursuant to the terms of GPE/KCPL’s Stipulation and Agreement in Docket No. 01-KCPE-708-MIS, and pursuant to Aquila’s Stipulation and Agreement in Docket No. 02-UTCG-701-GIG.The proposed acquisition relates to an Asset Purchase Agreement ("APA") dated February 6, 2007, by and among Aquila, BHC, GPE, and Gregory Acquisition Corp, under which GPE will effectively acquire Aquila’s Missouri electric and steam operations and its merchant services operations (“GPE Transaction “), and BHC will acquire Aquila's natural gas utility assets in Kansas Joint Motion and Settlement Agreement Docket No. 07-KCPE-1064-ACQ Page
